          Case 2:19-cv-00187-MRH Document 93 Filed 07/29/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 GARRETT KAJMOWICZ,                                )
                                                   )
              Plaintiff,
                                                   )
   vs.                                             )     Civil Action No. 2:19-cv-00187-MRH
 MATTHEW G. WHITAKER, et al.,                      )
                                                   )
              Defendants.                          )

                                              ORDER

         Upon consideration of Plaintiff’s Consent Motion for Extension of Time to File Response

to Motion to Dismiss and Set Briefing Schedule, it is hereby ORDERED that Plaintiff’s motion is

GRANTED and that the following briefing schedule for the remainder of the briefing as to the

Government’s motion to dismiss shall be as follows:

                Plaintiff’s opposition to the motion to dismiss:          July 31, 2020

                Defendants’ reply in support of the motion to dismiss:    August 17, 2020

         IT IS SO ORDERED.



DATED: July
       ___________
            29, 2020                                    s/ Mark R. Hornak
                                                       _________________________
                                                       The Honorable Chief Judge Mark R. Hornak
                                                       United States District Judge
